      Case 4:18-cv-04517 Document 1 Filed in TXSD on 11/29/18 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


                                                §
United States of America,                       §
                  Plaintiff,                    §        Civil Case
vs.                                             §     (CDCS: 2018A33799)
                                                §
Tina Ramirez,                                   §
                  Defendant,                    §
                                                §


                                         Complaint
1. Jurisdiction

       The District Court has jurisdiction because a federal agency is a party to this action and

       under the express authority granted to it by the United States Constitution Article III,

       Section 2, 28 U.S.C. § 1345 (2013).

2. Venue

       Venue is proper in the Southern District of Texas, Houston Division, because the

       defendant resides in Houston and may be served at 1809 Warwick Rd, Houston, Texas

       77093. The defendant’s process address is located in Harris County. 28 U.S.C. § 1391

       (2013).

3. Breach of Contract

       a. Defaulted Note
     Case 4:18-cv-04517 Document 1 Filed in TXSD on 11/29/18 Page 2 of 3



            This action seeks recovery of a debt owed to the United States. The defendant has

            not repaid the debt as agreed. The amount owed includes:

      CDCS 2018A33799


    Principal                                                                    $ 6,522.01
    Interest as of 02/16/2018.                                                   $ 1,240.41

    Attorney's fees                                                                $ 550.00

    Balance due                                                                  $ 8,312.42
   Interest rate of 3.375% accrued at a daily rate of $ 00.6.


            The certificate of indebtedness, shows the total owed excluding attorney's fees and

            central intake facility charges. On the date of the certificate the principal and interest

            shown were correct after credits having been applied.

       b. Failure to Pay

            Demand for payment has been made by Plaintiff. Defendant has failed to pay the

            debt.

4. Prayer

       The United States prays for the sums of the Balance due in paragraph 3 to include

       principal, interest, and attorney fees. Plaintiff prays for prejudgment interest through the

       date of judgment and other fees that the Court deems proper.


                                                    Respectfully submitted,

                                                    /s/ Clifton C. Kyle
                                                    Clifton C. Kyle
                                                    Kyle Law Group, P.C.
                                                    Attorney for United States of America
Case 4:18-cv-04517 Document 1 Filed in TXSD on 11/29/18 Page 3 of 3




                                   Texas Bar No. 24077217
                                   SDTX 1232748
                                   1716A Washington Ave
                                   Houston, Texas 77007
                                   Phone: (281) 501-0610
                                   Fax: (281) 501-0631
                                   Email: cckyle@kylelawgroup.com
